Title: From George Washington to Officer Commanding French Fleet in the Chesapeake, 20 February 1781
From: Washington, George
To: Officer Commanding French Fleet in the Chesapeake


                        
                            Sir
                            New Windsor Feby 20. 81
                        
                        The Chevalier Des Touches having been pleased to inform me that he had detached one sixty four and three
                            frigates to act against the enemy in Chesapaekbay & held the remainder of his fleet ready to
                            support the operation;Persuaded that a maritime operation alone would probably not be effectual, as the enemy might secure
                            their vessels under their land batteries—and at the same time that the Militia were not proper for dislodging them from
                            their works unaided by regular troops—I have therefore on the first notice of the Chevaliers intentions detached a corps
                            of troops from this army under the command of the Marquis Dela Fayette to act in conjunction with you. I am not informed
                            precisely what are your instructions, nor would it be my wish that in expectation of this cooperation you should delay any
                            measures which you judge practicable on your arrival for effecting the object of your commission—I only mean to propose if
                            you should meet with the difficulties I have anticipated, and if it be compatible with your instructions that you will
                            continue in such a position, as you think eligible to blokade the enemy, till the arrival of the detachment I have
                            announced and that you will then protect and aid the ulterior operations.
                        The detachment will proceed immediately to the head of Elk where I hope it will arrive by the fifth or sixth
                            of March, to embark there and proceed down the bay to the point of operation. I beg leave to observe to you the utility
                            (if convenient to you) of sending a frigate up the bay to protect the passage of the troops; in all cases they must depend
                            upon you for security in this operation.
                        I have instructed the Baron De Steuben who now commands in Virginia to procure for you trusty pilots well
                            acquainted with the navigation of the several rivers and every information that may be of use to you, and to make all the
                            necessary preparations with the militia for acting in conjunction.
                        The Marquis Dela Fayette will immediately open a correspondence with you to concert you future arrangements.
                            I entreat you will be pleased immediately to impart to him your ideas and intentions.
                        The capture of the corps of the enemy under Arnold will be of the greatest importance to these states and
                            will be as pleasing as it will be useful to them. I am persuaded you will do every thing that depends upon you to
                            contribute to this end, as far as your instructions and the circumstances will permit. I have the honor to be with the
                            most perfect consideration Sir Yr most Obedient & most hume sr.

                    